DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is grammatically confusing and is not idiomatic.  Because of this, the abstract is not considered to be concise.  .  Correction is required.  See MPEP § 608.01(b).
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
the use of non-idiomatic language, which includes what appears to be literal translations from the original language
improper grammar, which includes incomplete sentences and incorrect word order
Some examples of the above include:
Page 1, Lines 10-11, the two sentences “There will be a difference in the work created, which has the weakness point. It is suitable for the specific work, but it is not for general.”; both of these sentences are incomplete making it difficult to ascertain the point of the sentences
Page 4, Lines 19-21, the sentence “The special characteristic is the hollow tube that be protrude and open end that locate same axis to the split tube (4).”; this sentence is incomplete and incomprehensible
Page 7 states the split pipe (4) is not required in the invention, in at least Lines 1 & 9; it is not clear how this can be accomplished, since the split pipe appears to be the only means for the pressure inducing fluid to enter the outer layer 8; if there is no means to produce pressure within the 
The above are only a few examples, and not an exhaustive list; the entire disclosure needs to be reviewed and amended to reflect clear, concise, and idiomatic language

Claim Objections
Claims 1-16 are objected to because of the following informalities: As stated in MPEP 608.01 (m), “each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent)”, and “[e]ach claim begins with a capital letter and ends with a period.”  At least Claims 1, 10-12 & 14 consist of multiple sentences. Each claim should be amended to consist solely of one sentence. The claims are also replete with terms which are not clear, concise and exact. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.
Some examples of indefinite language in the claims are discussed below. It should be noted due to the extent of indefinite language in the claims, this is not an exhaustive list, and Applicant should be careful to address all indefinite language in any amended claims.
As to Claim 1, the following indefinite language precludes examination of the claims:
Line 1 states “the fluid pipe”, which lacks antecedent basis.
The term “the fluid intake form outer layer”, in Lines 2-3, is indefinite.  It is not clear if the fluid intake form outer layer is the same outer layer defined in Line 2, or a different outer layer.  For the purpose of examination, the two outer layers will be considered the same layers.
The term “the fluid release to inner layer”, in Line 3, is indefinite.  It is not clear if the fluid release to inner layer is the same inner layer defined in Line 2, or a different inner layer.  For the purpose of examination, the two inner layers will be considered the same layers.
The limitation “the fluid intake form outer layer (8) and the fluid release to inner layer (9) places the hollow tube around the perimeter of the pipe in horizontal position at least one position”, in Lines 2-4, is indefinite.  It is not clear how the fluid intake form outer layer (8) and the fluid release to inner layer (9) is able to dictate how the two-layer hollow tube is placed around the perimeter of the pipe for the following reasons.
When referencing the instant application figures, multiple perimeters are shown, but not referenced in the specification.  For instance, the perimeter can be the outer surface of the 
The fluid intake form outer layer (8) and the fluid release to inner layer (9) are shown as empty volumes in the instant application figures.  Therefore, it is not clear how the lack of structure is able to dictate how the hollow tube and the pipe are positioned relative to each other.
The phrase “in horizontal position at least one position” is incomprehensible within the context of the rest of the limitation.
The period (.) after the term “position” makes it unclear if the subject matter contained beyond the first sentence of each claim should be considered during examination.
The term, “the single hollow tube”, in Line 6, is indefinite.  It is not clear if “the single hollow tube” is the same hollow tube as the “two-layer hollow tube”, first defined in Line 2, or if the two hollow tubes are different tubes.  If the hollow tube in Line 6 is the same hollow tube in Line 2, the structure of the outer and inner layers with respect to the hollow tube, is not clear, since the outer and inner layers with respect to the hollow tube in Line 2 is part of the hollow tube in Line 2; and the outer and inner layers with respect to the hollow tube in Line 6 is not part of the hollow tube in Line 6.  If the hollow tube in Line 6 is different than the hollow tube in Line 2, “the single hollow tube” in Line 6 lacks antecedent basis.
The limitation “the fluid from the inner layer fluid release (9) flow through the single hollow tube instead of the inner layer of two hollow tube, and the outer layer fluid intake (8) does not receive the fluid from the outer layer of the two hollow tubes, and does receive the fluid from the split pipe that is not a single hollow tube”, in Lines 7-10, is indefinite.
First, it is not clear how the fluid from the inner layer is able to not flow through the inner layer, since the fluid is claimed within the inner layer.
Second, it is not clear how the outer layer fluid is not able to receive fluid from the outer layer, since the fluid is claimed within the outer layer.

Fourth, it is not clear how the outer layer receives fluid if it does not receive it from the split pipe.  The split pipe, defined as Element 4 by the specification, appears to be the only source which can provide fluid into the outer layer, and still maintain the invention as a bladeless fan.  If the fluid enters the outer layer via the inner layer, then there would be no motive fluid to produce the required pressure within the outer layer 8 to induce flow within the inner layer 9 of the bladeless fan 2.
As to Claim 2, the limitation “a welding pipe is created at the fluid outlet to the inner layer by spacing it periodically that likes small hollow tube or blocked pipe, where the fluid intake point from the outer layer and the fluid release to the inner layer that place the hollow tube around the perimeter of the pipe in horizontal”, is indefinite for the following reasons.
The entire limitation is full grammatical errors, incomplete phrases or statements, and non-idiomatic language.
It is not clear what constitutes “a welding pipe”.  This was considered as a typo, where Applicant intended to write, “a welded pipe”.  However, the term is also used in the specification, on Page 3, Line 26.  Therefore, it is not clear if the term is a typo or a specific type of structure, which is neither defined by Applicant nor known in the art.
The term “the fluid outlet” lacks antecedent basis.
It is not clear how to space a singular pipe periodically.  First, it is not clear from what structure the welding pipe is being spaced from, since no relationship has been provided.  Second, one of ordinary skill in the art would conclude “a welding pipe” is a singular welding pipe, so can only be spaced from a reference structure one time.  Using the term periodically, 
The phrase “that likes small hollow tube or blocked pipe” is incomprehensible within the context of the limitation, and so it is not clear how to interpret the phrase.
The term “the fluid intake point” lacks antecedent basis.
The limitation “the fluid intake point from the outer layer and the fluid release to the inner layer that place the hollow tube around the perimeter of the pipe in horizontal” is an incomplete phrase or statement and is grammatically confusing, preventing any reasonable interpretation of the limitation.
Claims 10-12 & 14 also consist of multiple sentences making it unclear if the subject matter contained beyond the first sentence of each claim should be considered during examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama (2012/0085124), Babish (4,178,134), Ikegami (2004/0206111), Foret (2005/0061378), and Lindgren (2019/0313610) all describe jet pumps with similar structure as the instant application figures, where the motive fluid induces the induced fluid from a pressurized motive source radially outside of the induced fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746